Citation Nr: 1302046	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-31 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for lumbar spine degenerative disc disease with intervertebral disc syndrome, status post lumbar surgery, currently rated 20 percent disabling.

2.  Entitlement to an initial increased rating for hypertension, currently rated 10 percent disabling.

3.  Entitlement to an initial increased rating for status post left shoulder surgery with scar, currently rated 10 percent disabling.

4.  Entitlement to an initial increased rating for allergic rhinitis, currently rated 10 percent disabling.

5.  Entitlement to an initial increased rating for residuals of left leg gunshot wound with left fibula fracture and cutaneous nerve damage, currently rated 10 percent disabling.

6.  Entitlement to an initial increased rating for paresthesia, left lower lip, residual of left mandibular fracture, currently rated 10 percent disabling.

7.  Entitlement to an initial compensable rating for scars, residual of gunshot wound, left calf.

8.  Entitlement to a compensable rating for tinea pedis/onychomycosis, bilateral feet.

9.  Entitlement to a compensable rating for erectile dysfunction with left testicle spermatic cord ligation (hematoma) and a left sided variocele with scar.

10.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD), currently rated 10 percent disabling.

11.  Entitlement to a compensable rating for scar, status post resection of pilondial cyst.  

12.  Entitlement to an increased rating for temporomandibular joint dysfunction (TMJ), status post left mandibular fracture with scars, currently rated 10 percent disabling.

13.  Entitlement to service connection for inguinal hernia.

14.  Entitlement to service connection for speech impediment.

15.  Entitlement to service connection for right patellofemoral pain syndrome.

16.  Entitlement to service connection for left patellofemoral pain syndrome.

17.  Entitlement to service connection for ulcers.

18.  Entitlement to service connection for bilateral hearing loss.

19.  Entitlement to service connection for urticaria.

20.  Entitlement to service connection for costochondritis (Tietz's syndrome).

21.  Entitlement to an effective date earlier than November 1, 2007, for the grant of service connection for service-connected disabilities.

22.  Propriety in the reduction of compensation benefits for the period from November 5, 2000, to October 31, 2007.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1998, and from November 2000 to October 2007.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in April 2008, a statement of the case was issued in June 2010, and a substantive appeal was received in July 2010.

The issues of entitlement to an initial increased rating for lumbar spine degenerative disc disease with intervertebral disc syndrome, status post lumbar surgery; entitlement to an initial increased rating for hypertension; entitlement to an initial increased rating for status post shoulder surgery with scar; entitlement to an initial increased rating for allergic rhinitis; entitlement to an initial increased rating for residuals of left leg gunshot wound with left fibula fracture and cutaneous nerve damage; entitlement to an initial increased rating for paresthesia, left lower lip, residual of left mandibular fracture; entitlement to an initial compensable rating for scars, residual of gunshot wound, left calf; entitlement to a compensable rating for tinea pedis/onychomycosis, bilateral feet; entitlement to a compensable rating for erectile dysfunction with left testicle spermatic cord ligation (hematoma) and a left sided variocele with scar; entitlement to an increased rating for GERD; entitlement to a compensable rating for scar, status post resection of pilondial cyst; entitlement to an increased rating for TMJ dysfunction, status post left mandibular fracture with scars; entitlement to service connection for inguinal hernia; entitlement to service connection for speech impediment; entitlement to service connection for right patellofemoral pain syndrome; entitlement to service connection for left patellofemoral pain syndrome; entitlement to service connection for ulcers; entitlement to service connection for bilateral hearing loss; entitlement to service connection for urticaria; entitlement to service connection for costochondritis (Tietz's syndrome) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  The Veteran was on active duty with the United States Marine Corps from July 9, 1985, to July 3, 1998, and with the United States Army from November 5, 2000, to October 31, 2007.  

2.  The Veteran filed a claim for compensation on July 18, 2007, he separated from his second period of active service on October 31, 2007, and compensation was continued and service connection was granted for lumbar spine degenerative disc disease with intervertebral disc syndrome, status post lumbar surgery; hypertension; status post left shoulder surgery with scar; allergic rhinitis; residuals of left leg gunshot wound with left fibula fracture and cutaneous nerve damage; scars, residual of gunshot wound, left calf; and, paresthesia, left lower lip, residual of left mandibular fracture effective November 1, 2007.  


CONCLUSIONS OF LAW

1.  The Veteran is not entitled to compensation pay from November 5, 2000, to October 31, 2007.  38 U.S.C.A. § 3.700(a)(1) (West 2002 & Supp. 2012); 38 C.F.R. § 3.654 (2012).

2.  The criteria for an effective date earlier than November 1, 2007, for the grant of service connection for lumbar spine degenerative disc disease with intervertebral disc syndrome, status post lumbar surgery; hypertension; status post left shoulder surgery with scar; allergic rhinitis; residuals of left leg gunshot wound with left fibula fracture and cutaneous nerve damage; scars, residual of gunshot wound, left calf; and, paresthesia, left lower lip, residual of left mandibular fracture have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) redefined VA's duty to assist claimants in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

This is such a case.  As discussed below, resolution of the Veteran's effective date and compensation claims are wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA benefits.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

Compensation pay

The Veteran had active service in the United States Marine Corps from July 9, 1985, to July 3, 1998.  On July 7, 1998, the Veteran filed a claim for compensation.  Service connection was established for tinea pedis/onychomycosis, bilateral feet; fractures, rated noncompensably disabling; fractures, mandible with residuals scars, lip and jaw, and left zygomatic, rated noncompensably disabling; left varicocele, rated noncompensably disabling; pilonidal cystectomy with residual scar, rated noncompensably disabling; residual scars, bilateral arms and right thigh, rated noncompensably disabling; and, GERD, rated 10 percent disabling, all effective July 4, 1998, the date following separation from active service.  38 C.F.R. § 3.400.  

The Veteran had active service in the United States Army from November 5, 2000, to October 31, 2007.  Due to his reenlistment in active service, his VA compensation was discontinued effective November 5, 2000.  His compensation was reinstated effective November 1, 2007, as discussed below.

38 C.F.R. § 3.654(a) states that compensation will be discontinued under the circumstances stated in § 3.700(a)(1) for any period for which the veteran received active service pay.  For purposes of this section, active service pay means pay received for active duty, active duty for training, or inactive duty training.  38 C.F.R. § 3.654(b)(1) states that where the veteran returns to active duty status, the award will be discontinued effective the day preceding reentrance into active duty status. 

As the record reflects that the Veteran entered active duty on November 5, 2000, his compensation must be discontinued on November 4, 2000.  The Veteran has not contended that his DD Form 214 reflecting his active duty service is inaccurate or that he was not on active duty beginning on November 5, 2000, and ending on October 31, 2007.  Based on the foregoing, the Veteran is not entitled to a continuation of compensation pay during his active service.  As the law is dispositive, the Veteran's claim for continuation of pay is denied.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

Earlier effective date

The RO has assigned an effective date of November 1, 2007, for the award of service connection for lumbar spine degenerative disc disease with intervertebral disc syndrome, status post lumbar surgery; hypertension; status post left shoulder surgery with scar; allergic rhinitis; residuals of left leg gunshot wound with left fibula fracture and cutaneous nerve damage; scars, residual of gunshot wound, left calf; and, paresthesia, left lower lip, residual of left mandibular fracture.  The effective date corresponds to the day following the Veteran's date of separation from active service.  The Veteran asserts that an earlier effective date is warranted. 

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  With regard to disability compensation for direct service connection, the effective date corresponds to the day following separation from active service or date entitlement arose if claim is received within 1 year of separation from service; otherwise, date of receipt of claim, or date entitlement arose, which is later.  38 C.F.R. § 3.400(b)(2)(i). 

The evidence of record reflects that the Veteran filed his original claim for compensation in July 2007, during his period of active service.  His DD Form 214 reflects that he separated from active service on October 31, 2007.  Thus, the earliest effective date that can be assigned to a grant of compensation benefits is November 1, 2007, which corresponds to the day following his separation from active service.  There is no other legal or regulatory basis for assigning an effective date prior to his separation from active service.  Because the law, rather than the evidence, is dispositive on this issue, entitlement to an earlier effective date is denied.  See Sabonis, 6 Vet. App. at 430.


ORDER

The reduction in compensation benefits for the period from November 5, 2000, to October 31, 2007, is proper and the appeal is denied.

Entitlement to an effective date earlier than November 1, 2007, for the grant of service connection for service connection for lumbar spine degenerative disc disease with intervertebral disc syndrome, status post lumbar surgery; hypertension; status post left shoulder surgery with scar; allergic rhinitis; residuals of left leg gunshot wound with left fibula fracture and cutaneous nerve damage; scars, residual of gunshot wound, left calf; and, paresthesia, left lower lip, residual of left mandibular fracture, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The evidence of record contains records submitted and highlighted by the Veteran from the Houston, Texas, VA Medical Center (VAMC) and the Brooke Army Medical Center (AMC).  There is no indication, however, that VA has attempted to obtain records from these facilities; thus it is not known whether this encompasses the entirety of his treatment records.  Thus, the entirety of these records must be obtained from November 1, 2007, to the present.  

Lumbar spine disability

In September 2007 and April 2010, the Veteran underwent a VA examinations to assess the severity of his lumbar spine disability.  Such examinations, however, do not address incapacitating episodes.  Moreover, the Veteran asserts that his disability is worse than reflected in the VA examination reports.  Although a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In order to more accurately reflect the current level of the Veteran's lumbar spine disability, the Board believes that an examination and opinion is necessary.

Hypertension, left shoulder; allergic rhinitis; left leg/fibula; GERD; TMJ

The Veteran was afforded a VA examination in September 2007 to assess the severity of his hypertension; left shoulder disability; allergic rhinitis; left leg/fibula disability; GERD; and, TMJ .  In light of the fact that this examination was conducted over 5 years ago and constituted only a general VA examination, the Board finds that the Veteran should be afforded a new VA examination with physicians with appropriate expertise to assess the severity of these disabilities.  Id.  

Tinea pedis/onychomycosis

The Veteran was afforded a VA examination in September 2007 to assess the severity of his bilateral foot disability.  Onychomycosis was diagnosed but it is not clear whether tinea pedis is still objectively shown.  For a thorough assessment and in light of the fact that this examination was conducted over 5 years ago, the Board finds that the Veteran should be afforded a new VA examination to assess the severity of his tinea pedis/onychomycosis.  Id.

Bilateral hearing loss

The Veteran's September 2007 VA examination report reflects that the Veteran's hearing is within normal limits in both ears.  38 C.F.R. § 3.385.  An April 2007 treatment record from Brooke AMC reflects hearing within normal limits with the exception of moderate loss at 6000 Hertz; however, impaired hearing at 6000 Hertz is not considered a disability for VA purposes.  

Despite hearing loss being within normal limits in both ears, the records from Brooke AMC repeatedly reference "hearing loss" as a medical problem.  As the most recent VA audiological examination was conducted in September 2007, the Veteran should be afforded a VA examination to assess the nature and etiology of any hearing loss.  

Costochondritis

The Veteran asserts that he has costochondritis (chest wall pain) that has been present for many years and is associated with his service-connected hypertension.  The September 2007 VA examination does not reflect a diagnosis; however, in light of the fact that such examination was conducted over 5 years ago, the Veteran should be afforded a new VA examination to assess whether he has costochondritis, due to active service or to his service-connected hypertension.  38 C.F.R. §§ 3.303, 3.310.  

Accordingly, the case is REMANDED for the following actions:

1.  The entirety of the Veteran's treatment records should be obtained from the Houston VAMC for the period from November 1, 2007.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  The entirety of the Veteran's treatment records should be obtained from the Brooke AMC for the period from November 1, 2007.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  The Veteran should be afforded an orthopedic examination to determine the severity of his lumbar spine disability.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

Any neurological disability resulting from the lumbar spine disability should be described in detail.  The examiner should also provide an opinion as to whether the Veteran's lumbar spine disability affects his ability to secure and follow a substantially gainful occupation.  Such opinion should contain an appropriate rationale.

4.  The Veteran should be afforded a VA examination with a physician with appropriate expertise to address the current severity of his hypertension and the nature and etiology of any costochondritis.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  The examiner should measure the Veteran's diastolic and systolic pressure, and also discuss the Veteran's need for medication to control his hypertension.  The examiner should also provide an opinion on whether the Veteran's lumbar spine disability affects his ability to secure and follow a substantially gainful occupation.  Such opinion should contain an appropriate rationale.

The examiner should also provide an opinion as to the following:

a)  whether the Veteran has costochondritis;

b)  whether any such disability is at least as likely as not (a 50 percent or higher degree of probability) due to his period of active service (November 5, 2000, to October 31, 2007); 

c)  whether any such disability is at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected hypertension;

d)  whether any such disability has at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to service-connected hypertension.

All opinions and conclusions expressed must be supported by a rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of record.

5.  The Veteran should be scheduled for a VA orthopedic examination in order to ascertain the severity of his left shoulder disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  Range of motion testing should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

As it pertains to the scar of the left shoulder, the examiner should comment on whether it is deep, the measurement of each scar, whether the scar results in any disability to the joints or nerves of the shoulders, and whether the scar has any effect on the Veteran's ability to ambulate.

6.  The Veteran should be scheduled for a VA examination with a physician with appropriate expertise to determine the nature and extent of impairment from his allergic rhinitis.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  

All necessary special studies should be performed, to include a CT scan, and all pertinent clinical findings reported in detail.  The examiner is requested to discuss the number of non-incapacitating and incapacitating (one that requires bed rest and treatment by a physician) episodes of allergic rhinitis experienced by the Veteran per year based on consideration of a history taken in conjunction with the examination and review of the claims file.  The examiner should specifically note whether, and how often, the Veteran has required prolonged (lasting four-to-six weeks) antibiotic treatment and also identify the presence and degree of any headaches, pain, purulent discharge, osteomyelitis and/or crusting.  The examiner should note the presence or absence of polyps and the percent of obstruction, if any, in each nasal passage.  The examiner should also provide an opinion concerning the impact of the allergic rhinitis on the Veteran's ability to work.

7.  The Veteran should be scheduled for a VA examination(s) with an examiner(s) with appropriate expertise in order to ascertain the severity of his left leg/fibula/calf disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should identify the muscle groups involved and which muscle group is the most disabled.  Specifically, the examiner should provide an opinion on the severity of the muscle damage, to include a description of the degree of disability such as slight, moderate, moderately severe, or severe.  

The examiner should identify any affected nerve group and provide an opinion as to the severity of any nerve damage.  Specifically, the examiner should report whether the Veteran suffers from any degree of paralysis, and to what extent, describing the degree of disability as mild, moderate, or severe incomplete paralysis of the left leg, or equivalent to complete paralysis of the left leg.

Range of motion testing should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

As it pertains to the scar of the left calf, the examiner should comment on whether it is deep, the measurement of each scar, whether the scar results in any disability to the joints or nerves of the left leg/fibula/calf, and whether the scar has any effect on the Veteran's ability to ambulate.

The examiner should also provide an opinion concerning the impact of the Veteran's left leg/fibula/calf disability on the Veteran's ability to work.

8.  The Veteran should be scheduled for a VA podiatry examination in order to ascertain the nature and severity of his tinea pedis and onychomycosis, bilateral feet.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should provide an opinion as to whether there is any marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, swelling on use, characteristic callosities, any tenderness of plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The examiner should attempt to distinguish the symptomatology associated with his tinea pedis and onychomycosis, and any nonservice-connected foot conditions.  The examiner should also provide an opinion concerning the impact of the Veteran's tinea pedis/onychomycosis on the Veteran's ability to work.

9.  Schedule the Veteran for a VA examination with an appropriate specialist to address the current severity of his GERD.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported.  The examination report should clearly address whether the Veteran has recurrent epigastric distress with dysphagia; pyrosis; regurgitation; substernal or arm or shoulder pain; pain; vomiting; material weight loss; hematemesis; melena; anemia; or, any other symptom combinations productive of severe impairment of health.  The examiner should also provide an opinion concerning the impact of the GERD on the Veteran's ability to work.

10.  The Veteran should be afforded a VA examination with a physician with appropriate expertise to evaluate the current nature and severity of his service-connected TMJ dysfunction.  The claims folder should be made available to the examiner for review before the examination.  The report must clearly identify any limitation of TMJ articulation for (a) inter-incisal range and (b) range of lateral excursion.  There must be a clear description of any and all nerve damage, muscle damage or atrophy, or bone or joint damage.  There should be x-ray studies with a clear interpretation of any degenerative or arthritic changes.  

The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the jaw is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

A rationale for any opinions expressed must be provided.

11.  Schedule the Veteran for a VA audiometric examination to ascertain whether he currently suffers from bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385, and the etiology of any bilateral hearing loss.  It is imperative that the claims file be made available to and be reviewed by the examiner.  If the Veteran suffers from bilateral hearing loss as defined by 38 C.F.R. § 3.385, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its clinical onset during his period of service (November 5, 2000, to October 31, 2007), or is otherwise related to the Veteran's period of service.  

All opinions and conclusions expressed must be supported by a complete rationale in a report; however, if the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  The examiner should reconcile any opinion with the service treatment records, lay statements of noise exposure during his period of active duty and post-service lay statements pertaining to hearing loss symptomatology, and any post-service medical findings of bilateral hearing loss.

12.  Then, readjudicate the issues of entitlement to an initial increased rating for lumbar spine degenerative disc disease with intervertebral disc syndrome, status post lumbar surgery; entitlement to an initial increased rating for hypertension; entitlement to an initial increased rating for status post shoulder surgery with scar; entitlement to an initial increased rating for allergic rhinitis; entitlement to an initial increased rating for residuals of left leg gunshot wound with left fibula fracture and cutaneous nerve damage; entitlement to an initial increased rating for paresthesia, left lower lip, residual of left mandibular fracture; entitlement to an initial compensable rating for scars, residual of gunshot wound, left calf; entitlement to a compensable rating for tinea pedis/onychomycosis, bilateral feet; entitlement to a compensable rating for erectile dysfunction with left testicle spermatic cord ligation (hematoma) and a left sided variocele with scar; entitlement to an increased rating for GERD; entitlement to a compensable rating for scar, status post resection of pilondial cyst; entitlement to an increased rating for TMJ dysfunction, status post left mandibular fracture with scars; entitlement to service connection for inguinal hernia; entitlement to service connection for speech impediment; entitlement to service connection for right patellofemoral pain syndrome; entitlement to service connection for left patellofemoral pain syndrome; entitlement to service connection for ulcers; entitlement to service connection for bilateral hearing loss; entitlement to service connection for urticaria; entitlement to service connection for costochondritis (Tietz's syndrome).  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims e remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


